     Case 3:16-cv-02149-M-BT Document 34 Filed 04/27/20   Page 1 of 1 PageID 421



                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF TEXAS
                              DALLAS DIVISION

PAUL DEWAYNE THIBODEAUX,                    §
           Petitioner,                      §
                                            §
v.                                          §   No. 3:16-cv-2149-M (BT)
                                            §
LORIE DAVIS, Director, TDCJ-CID,            §
              Defendant.                    §

                                       ORDER

         The United States Magistrate Judge made Findings, Conclusions and a

 Recommendation in this case. No objections were filed. The District Court

 reviewed the proposed Findings, Conclusions and Recommendation for plain error.

 Finding none, the Court ACCEPTS the Findings, Conclusions and

 Recommendation of the United States Magistrate Judge and hereby DENIES

 Petitioner’s motion to reopen this case. (ECF No. 32.)

         Signed this 27th day of April, 2020.
